DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2010/0192689 (Ulm et al.) in view of U.S. Patent Application Publication 2013/0319113 (Mizuta).
With regards to claim 1, Ulm et al. discloses a sensor device comprising, as illustrated in Figures 1-10, a sensor unit 102 (Figure 3) comprising a substrate 120 that is plate-shaped extending along an X axis and a Y axis such that the substrate having first and second surfaces (e.g. top surface and bottom surface; Figure 3) outwardly opposite to each other; an inertial sensor module 130 mounted at the first surface of the substrate (as observed in Figure 3); a container configured with a base 110 and a lid 180 to form a storage space for storing the substrate and the inertial sensor module (as observed in Figure 3); a coupling member 150 coupling between the substrate and a bottom of the base of the container such that the coupling member being in contact with the second surface of the substrate (as observed in Figure 3); a gel material 160 (e.g. gel material; paragraph [0024]) filling the storage space (paragraph [0036]; Figure 3); the substrate is kept in a non-contact state with the container by interposition of the gel material and the coupling member (as observed in Figure 3); the inertial sensor module is entirely laterally offset from the coupling member when viewed along a Z axis perpendicular to the X axis and the Y axis (as observed in Figure 3).  (See, paragraphs [0022] to [0045]).
The only difference between the prior art and the claimed invention is the gel material completely covers an entirety of all exposed outer surfaces of the substrate, the inertial sensor module and the coupling member; a penetration degree of the gel material is in a range of 30 to 100. 
Mizuta discloses a sensor unit comprising, as illustrated in Figures 1-15, a sensor unit 10c (Figure 11) comprising a substrate 22a (not labeled in Figure 11 but is labeled in Figure 10) that is plate-shaped extending along an X axis and a Y axis such that the substrate having first and second surfaces (e.g. top surface and bottom surface; Figure 11) outwardly opposite to each other; an inertial sensor module 20 mounted at the first surface of the substrate (as observed in Figure 11); a container 30 configured with a base 30b and a lid 30a to form a storage space for storing the substrate and the inertial sensor module (as observed in Figure 11); a coupling member 36 coupling between the substrate and the base of the container (paragraphs [0046],[0070]; as observed in Figures 4,10); a gel material 60 (e.g. potting gel material like TSE3051 in paragraph [0074]) completely filing the storage space such that the gel material completely covering an entirety of all exposed outer surfaces of the substrate, the inertial sensor module and the coupling member (as observed in Figure 11); a penetration degree of the gel material is in a range of 30 to 100 (e.g. potting material gel TSE3051 indicated paragraph [0074] has penetration degree of 85 as indicated in the Technical Data Sheet for TSE3501).  (See, paragraphs [0044] to [0094]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the gel material completely covers an entirety of all exposed outer surfaces of the substrate, the inertial sensor module and the coupling member, and a penetration degree of the gel material is in a range of 30 to 100 as suggested by Mizuta to the system of Ulm et al. to provide better and more accurate measurements by dampening out the shock and vibration to the inertial sensor module by filling the entire storage space within the container with the gel material.  (See, paragraphs [0075],[0078] of Mizuta).
	With regards to claim 6, Ulm et al. further discloses the coupling member 150 has elasticity (e.g. spring; paragraph [0024]).
With regards to claim 8, both references, Ulm et al. and Mizuta, further disclose an electronic apparatus (e.g. safety systems or sporting equipment) comprising the sensor unit; a control circuit that performs a control based on a detection signal output from the sensor unit.  (See, paragraph [0004] of Ulm et al.; paragraph [0004] of Mizuta).
With regards to claim 9, both references, Ulm et al. and Mizuta, further disclose a moving object (e.g. a vehicle) comprising the sensor unit; a control circuit that performs a control based on a detection signal output from the sensor unit. (See, paragraph [0004] of Ulms et al.; paragraph [0005] of Mizuta).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1,6-9 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861